Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 1 of 9




                 EXHIBIT B
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 2 of 9
                                            [Exempt from payment of filing fees
                                                 (Government Code § 6103)]

1    LOUIS A. LEONE, ESQ. (SBN 099874)
     BRIAN A. DUUS, ESQ.. (SBN 263403)
2
     IOANA R. BURSON, ESQ. (SBN 209471
3    LEONE & ALBERTS
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520-7913
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Emails:     bduus@leonealberts.com
                 iburson@leonealberts.com
7

8
     Attorneys for Defendant
     CITY OF ANTIOCH
9
                                  SUPERIOR COURT OF CALIFORNIA
10
                                      COUNTY OF CONTRA COSTA
11
     MARRIYANNA BRYANT,                                   Case No.: C20-02173
12                                                        [Assigned for All Purposes to Hon.
                     Plaintiff,                           Steven Austin, Department 33]
13

14           vs.

15   CITY OF ANTIOCH, a municipal                         DEFENDANT CITY OF ANTIOCH’S
16
     corporation; ROBERT JOSEPH GERBER,                   ANSWER TO PLAINTIFF’S COMPLAINT
     as an individual and in his official capacity;
17   ERIC MCMANUS, as an individual and in
     his official capacity; JASON
18   VANDERPOOL, as an individual and in his
19
     official capacity; and DOES 1 through 20,            Complaint Filed: October 20, 2020
     inclusive,                                           Trial Date: Not Yet Set
20
                     Defendants.
21

22

23           Comes now DEFENDANT CITY OF ANTIOCH (“DEFENDANT” or “CITY”) to
24   answer the Complaint of PLAINTIFF MARRIYANNA BRYANT ("PLAINTIFF"), on file
25   herein, and DEFENDANT admits, denies, and alleges as follows:
26                                           GENERAL DENIAL
27           Under the provisions of Section 431.30(d) of the California Code of Civil
28   Procedure, DEFENDANT denies each and every, all and singular, generally and


                                                         1
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 3 of 9



1    specifically, the allegations contained in said Complaint, and further denies that
2    PLAINTIFF has been damaged in any sum or sums, or at all, by reason of any act or
3    omission on the part of this answering DEFENDANT.
4            DEFENDANT asserts the following Affirmative Defenses and reserves the right
5    to supplement the Affirmative Defenses in the course of this proceeding:
6                                       AFFIRMATIVE DEFENSES
7                                    FIRST AFFIRMATIVE DEFENSE
8                                          (Failure to State Claim)
9            1.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint fails to state
10    facts sufficient to state a claim upon which relief can be granted.
11                                 SECOND AFFIRMATIVE DEFENSE
12                                           (Statute of Limitations)
13           2.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred by
14    all applicable statutes of limitations including, but not limited to, Cal. Gov’t Code §
15    945.6 and Cal. Code Civ. Proc. §§ 335, et seq.
16                                   THIRD AFFIRMATIVE DEFENSE
17                                          (Waiver and Estoppel)
18           3.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred by
19    the doctrines of waiver and estoppel.
20                                 FOURTH AFFIRMATIVE DEFENSE
21                                                  (Laches)
22           4.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred by
23    the doctrine of laches.
24                                   FIFTH AFFIRMATIVE DEFENSE
25                                (Negligent/Culpable Conduct of Others)
26           5.    DEFENDANT alleges and avers that the injuries and damages sustained by
27   PLAINTIFF, if any, were caused in whole or in part by the negligent and/or culpable
28   conduct of others, for which DEFENDANT is not liable.


                                                         2
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 4 of 9



1                                    SIXTH AFFIRMATIVE DEFENSE
2                                             (Failure to Mitigate)
3            6.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred in
4     whole or in part by PLAINTIFF’S failure to mitigate damages.
5                                  SEVENTH AFFIRMATIVE DEFENSE
6                                         (Comparative Negligence)
7            7.    DEFENDANT alleges and avers that PLAINTIFF was partially, if not wholly,
8     negligent or otherwise at fault and is barred from recovery for that portion of the
9     damages directly attributable to PLAINTIFF’S proportionate share of negligence or fault
10    under the doctrine of comparative negligence.
11                                  EIGHTH AFFIRMATIVE DEFENSE
12                                 (Governmental Immunities/Defenses)
13           8.    DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred in
14    whole or in part because all actions and conduct by DEFENDANT and its agents or
15    employees were justified and subject to governmental immunities and defenses,
16    including but not limited to the immunities and defenses arising under the United States
17    Constitution and federal law, immunities arising under the California Constitution and
18    California law, immunities arising under Government Code Sections 810, et seq.
19    including, but not limited to, Sections 815, 815.2, 818, 818.2, 818.8, 820.2, 820.4,
20    820.6, 820.8, 821.2, 821.6, 822.2, 830.6, 835.4, and 845.6.
21                                   NINTH AFFIRMATIVE DEFENSE
22                                          (Misjoinder of Parties)
23           9.    DEFENDANT alleges and avers that there is a defect or misjoinder of
24    parties under Code of Civil Procedure Section 430.10(d). Specifically, PLAINTIFF
25    failed to join all parties necessary for final determination of this action.
26    ///
27    ///
28    ///


                                                         3
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 5 of 9



1                                   TENTH AFFIRMATIVE DEFENSE
2                                               (Proposition 51)
3            10. DEFENDANT alleges and avers that the provisions of the Fair
4     Responsibility Act of 1986 (commonly known as Proposition 51, Civil Code Sections
5     1430 – 1432) are applicable to this action to the extent that PLAINTIFF’S injuries and
6     damages, if any, were legally caused or contributed to by the negligence or fault of
7     persons or entities other than this DEFENDANT.
8                                 ELEVENTH AFFIRMATIVE DEFENSE
9                                 (Failure to Comply with Claim Statute)
10           11. DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred by
11    PLAINTIFF’S failure to comply with the California Tort Claims Act, Government Code
12    section 905, et seq., claims presentation requirements in that PLAINTIFF failed to
13    timely present a claim asserting all causes of action and/or all factual and legal bases
14    for liability asserted in the Complaint, and/or failed to timely file suit following the denial
15    of said claim. Moreover, all causes of action, factual and/or legal allegations asserted
16    in the Complaint that were not asserted in any claim presented by PLAINTIFF are
17    barred under the California Tort Claims Act.
18                                TWELFTH AFFIRMATIVE DEFENSE
19                                                  (Privilege)
20           12. DEFENDANT alleges and avers that PLAINTIFF’S Complaint is barred
21    because DEFENDANT’S conduct was privileged and/or justified.
22                              THIRTEENTH AFFIRMATIVE DEFENSE
23                                             (Lawful Conduct)
24           13. DEFENDANT alleges and avers that its conduct and that of its officials,
25    employees, and or agents were at all times reasonable and lawful under the
26    circumstances.
27   ///
28   ///


                                                         4
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 6 of 9



1                               FOURTEENTH AFFIRMATIVE DEFENSE
2                                          (Apportionment of Fault)
3            14.     DEFENDANT alleges and avers that parties other than this DEFENDANT
4     caused or contributed to the damages PLAINTIFF claims to have suffered. Therefore,
5     any award made in favor of PLAINTIFF must be divided between the responsible
6     parties so that each pays only his, her or its fair share in relationship to his, her or its
7     amount of fault.
8                                 FIFTEENTH AFFIRMATIVE DEFENSE
9                                             (Qualified Immunity)
10           15.     DEFENDANT alleges and avers that PLAINTIFF had no clearly
11    established statutory or constitutional rights of which DEFENDANT knew, or should
12    have known, which required DEFENDANT to act differently or to direct their
13    subordinates to act differently, and therefore DEFENDANT is immune from
14    PLAINTIFF’S allegations and causes of action, and from liability under the doctrine of
15    qualified immunity.
16                               SIXTEENTH AFFIRMATIVE DEFENSE
17                                      (No Constitutional Violation)
18           16.     DEFENDANT alleges and avers that DEFENDANT and its officers, agents
19   or employees held a good faith and reasonable belief at all times in connection with the
20   matters alleged herein that their actions and their subordinates’ actions did not violate
21   any established constitutional right.
22                             SEVENTEENTH AFFIRMATIVE DEFENSE
23                                           (Defenses Unknown)
24           17.     DEFENDANT presently has insufficient knowledge or information on
25    which to form a belief as to whether it may have additional, as yet unstated, defenses
26    available. DEFENDANT reserves the right to assert additional defenses in the event
27    discovery indicates that they would be appropriate.
28   ///


                                                         5
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
              Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 7 of 9



1                                          PRAYER FOR RELIEF
2            WHEREFORE, this answering DEFENDANT prays that PLAINTIFF take nothing
3     by the Complaint and that this answering DEFENDANT be dismissed with costs of suit
4     incurred herein and for such other and further relief as the Court deems fit and proper,
5     including but not necessarily limited to defense costs including attorney’s fees pursuant
6     to Code of Civil Procedure Section 1038.
7

8    Dated: January 22, 2021                         LEONE & ALBERTS
9

10

11                                                   _____________________________________
12
                                                     BRIAN A. DUUS, ESQ.
                                                     IOANA R. BURSON, ESQ.
13                                                   Attorneys for Defendant
                                                     CITY OF ANTIOCH
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                         6
     _________________________________________________________________________________________________________
     DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
             Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 8 of 9




1           Re:    Bryant v. City of Antioch
                   Contra County Superior Court Case No.: C20-02173
2
3                                          PROOF OF SERVICE

4           I, the undersigned, declare that I am employed in the City of Concord,

5    State of California. I am over the age of 18 years and not a party to the within cause;

6    my business address is 1390 Willow Pass Road, Suite 700, California.

7           On January 22, 2021, I served the following documents:

8           1. DEFENDANT CITY OF ANTIOCH’S ANSWER TO PLAINTIFF’S COMPLAINT

9    on the following interested party(s) in said cause:
10   PLAINTIFF’S COUNSEL                             PLAINTIFF’S COUNSEL
11   Jamir Davis, Esq.                               Michael R. Seville, Esq.
     J. Davis Law Firm, PLLC                         Curtis L. Briggs, sq.
12   106 Winging Way Unit C                          Seville Briggs, LLP
     Covington, KY 41011                             3330 Geary Blvd. 3rd Floor, East
13
     Tel: (859) 750-5033                             San Francisco, CA 94118
14   Email: JDAVISLAWKY@Gmail.com                    Tel: (415) 324-8733
                                                     Email: Michael@sevillebriggs.com
15                                                          Curtis@sevillebriggs.com
16   VIA MAIL - CCP §§ 1013(a), 2015.5
17          By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above
18          and placing each for collection and mailing on that date following ordinary business
            practices. I am readily familiar with my firm's business practice of collection and
19          processing of correspondence for mailing with the United States Postal Service and
            correspondence placed for collection and mailing would be deposited with the United
20          States Postal Service at Antioch, California, with postage thereon fully prepaid, that
21          same day in the ordinary course of business.

22          By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above,
            and depositing each envelope(s), with postage thereon fully prepaid, in the mail at
23          Walnut Creek, California.
24
     VIA OVERNIGHT MAIL/COURIER - CCP §§ 1031(c), 2015.5
25
            By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above,
26          and placing each for collection by overnight mail service, or overnight courier service. I
            am readily familiar with my firm's business practice of collection and processing of
27          correspondence/documents for overnight mail or overnight courier service, and that it is
28          to be delivered to an authorized courier or driver authorized by the overnight mail carrier


                                                      1
     ____________________________________________________________________________________________________
     PROOF OF SERVICE
             Case 3:21-cv-00590-EMC Document 1-2 Filed 01/25/21 Page 9 of 9




1          to receive documents, with delivery fees paid or provided for, that same day, for delivery
           on the following business day.
2    VIA ELECTRONIC MAIL TRANSMISSION - CCP §1010.6(a)(6), CRC 2060(a)(2)(b)
3
            Based on court order or an agreement of the parties to accept service by e-mail or
4           electronic transmission at the following addresses: I caused the documents to be sent
            to the persons at the e-mail addresses listed above prior to 5:00 p.m. I did not receive,
5           within a reasonable time after the transmission, any electronic message or other
6           indication that the transmission was unsuccessful.

7    VIA FACSIMILE - CCP §§ 1013(e), CRC 2008
8           By arranging for facsimile transmission from facsimile number 925-974-8601 to the
            above listed facsimile number(s) prior to 5:00 p.m. I am readily familiar with my firm's
9
            business practice of collection and processing of correspondence via facsimile
10          transmission(s) and any such correspondence would be transmitted via facsimile to the
            designated numbers in the ordinary course of business. The facsimile transmission(s)
11          was reported as complete and without error.
12
     VIA HAND-DELIVERY - CCP §§ 1011, 2015.5
13
            By placing a true copy thereof enclosed in a sealed envelope(s), addressed as above,
14          and causing each envelope(s) to be hand-served on that day by D&T Services in the
            ordinary course of my firm's business practice.
15
            I declare under penalty of perjury that the foregoing is true and correct and that this
16
17   declaration was executed on January 22, 2021, at Antioch, California.

18
                                                _________________________________
19
                                                JAVON WILSON
20
21
22
23
24
25
26
27
28

                                                      2
     ____________________________________________________________________________________________________
     PROOF OF SERVICE
